DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
1. (Currently Amended) A testing fixture, comprising: 
a base;
a frame disposed on an upper surface of the base and extending upward along an outer perimeter of the upper surface of the base; 
a plurality of sets of electrical contacts disposed on the upper surface of the base and arranged in a rotationally symmetrical manner, wherein the plurality of sets of electrical contacts electrically connected to a power source to supply electricity;
“a plurality of connecters disposed at a lateral of the base; and 
a plurality of electrical lines electrically connecting the plurality of sets of the electrical contacts to the plurality of connectors;
wherein a number of the plurality of connectors is equal to a number of the plurality of sets of electrical contacts, and the plurality of connectors are arranged along a central axis of the base with consistent angular orientation.”

5. (Currently Amended) The testing fixture of claim 1, wherein at least one electrical line electrically connects at least one set of the electrical contacts to at least one connector.

6. (Currently Amended) The testing fixture of claim 1, wherein the electrical lines are buried in the base.

7. (Currently Amended) The testing fixture of claim 1, wherein the plurality of connectors are aligned with the plurality of sets of electrical contacts when viewed in a plan view.

8. (Original) The testing fixture of claim 1, wherein the plurality of connectors are offset from the plurality of sets of electrical contacts when viewed in a plan view. 


9. (Currently Amended) A testing assembly, comprising:
a device under test (DUT) comprising a printed circuit board (PCB), at least one electronic component mounted on the PCB, and a plurality of plated through holes penetrating through the PCB; and
a testing fixture comprising:
a base; a frame disposed on an upper surface of the base and extending upward along the outer perimeter of an upper surface of the base; a recessed portion surrounded by the frame and the upper ;
a plurality of connecters disposed at a lateral of the base; and a plurality of electrical lines electrically connecting the plurality of sets of the electrical contacts to the plurality of connectors,
wherein the DUT is received in the recessed portion and the plurality of plated through holes are in contact with a set of the electrical contacts.
               wherein a number of the plurality of connectors is equal to a number of the plurality of sets of electrical contacts, and the plurality of connectors are arranged along a central axis of the base with consistent angular orientation.

	Claims 3, 4, 15 and 16 are canceled.


EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Cho et al. (U.S. Publication No. 2016/0061884 A1) discloses a contact structure for a test handler for electrically testing a semiconductor device.  The device comprises a base body along with a pusher assembly arranged on the base body.  The two pusher assemblies are used to cool and head the semiconductor device.  An electrical power may be applied to the heater through a “a plurality of connecters disposed at a lateral of the base; and a plurality of electrical lines electrically connecting the plurality of sets of the electrical contacts to the plurality of connectors;
wherein a number of the plurality of connectors is equal to a number of the plurality of sets of electrical contacts, and the plurality of connectors are arranged along a central axis of the base with consistent angular orientation.”

Allowable Subject Matter
Claims 1, 2, 5-14 and 17 are allowed.
With respect to claim 1, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a plurality of connecters disposed at a lateral of the base; and 
a plurality of electrical lines electrically connecting the plurality of sets of the electrical contacts to the plurality of connectors;
wherein a number of the plurality of connectors is equal to a number of the plurality of sets of electrical contacts, and the plurality of connectors are arranged along a central axis of the base with consistent angular orientation.”

With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim:  a plurality of connecters disposed at a lateral of the base; and a plurality of electrical lines electrically connecting the plurality of sets of the electrical contacts to the plurality of connectors, ----wherein a number of the plurality of connectors is equal to a number of the plurality of sets of electrical contacts, and the plurality of connectors are arranged along a central axis of the base with consistent angular orientation.

Claims 2 and 5-8 are allowable due to their dependencies on claim 1; claims 10, 12-14 and 17 are allowable due to their dependencies on claim 9; claim 11 is allowable due to its dependency on claim 10.

Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866